DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of Group I, claims 1, 2 and 10-18, in the reply filed on June 4, 2021 is acknowledged.  Claims 3-9 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 11, 15 and 16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claims 11, 15 and 16 each recite the limitation “polymers substituted with high dielectric constant groups such as nitriles, carbonates, sulfones and combinations thereof.”  The scope of this limitation is unclear for two reasons.  

Second, the phrase "such as" renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Yanagihara et al. (hereinafter “Yanagihara ‘444”) (U.S. Pub. No. 2017/0207444A1).
Regarding claim 1, Yanagihara ‘444 teaches a positive electrode active material comprising a 2-layer-covered composite particle powder, wherein the 2-layer-covered composite particle includes a core particle 1, a first covering layer 2 that is provided on the surface of the core particle 1 (particles of modified lithium metal oxide cathode active material), and a second covering layer 3 (surface) that is provided on a surface of the first covering layer 2 (see paragraph 61).
xCo1-yMyO2-zXz, where 0.8<x<1.2, 0≤y<0.15, 0≤z<0.05, and wherein M (at least one metal M) is at least one of Ti, V, Cr, Mn, Fe, Ni, Mn, Cu, Na, Mg, Al, Si, K, Ca, Zn, Ga, Sr, Y, Zr, Nb, Mo, Ba, La and W (see paragraphs 63 and 64).
The second covering layer 3 may include a fluoride (see paragraph 79).  The fluoride may include at least one of Ti, V, Cr, Mn, Fe, Co, Ni, Mn, Cu, Na, Mg, Al, Si, K, Ca, Zn, Ga, Sr, Y, Zr, Nb, Mo, Ba, La and W (M-fluoride)(see paragraph 82).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara ‘444 as applied to claim 1 above, and further in view of Yanagihara et al. (hereinafter “Yanagihara ‘035”) (U.S. Pub. No. 2017/0187035A1).
Regarding claim 2, Yanagihara ‘444 teaches a coating thickness of 1 nm or 50 nm or less, but is silent as to a size of the core particle 1.
Yanagihara ‘035 teaches a positive electrode active material including primary particles 1 including core particles 3 and a covering layer 4 provided on surfaces of the core particles 3 (see paragraph 39).  An average particle size of the core particles 3 is preferably 0.5 μm or more and 10 μm or less (see paragraph 49).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have provide the core particles of Yanagihara ‘444 with a size as taught by Yanagihara ‘035 because Yanagihara ‘035 teaches that when the average particle size is less than 0.5 μm, there is a risk of metal elution from the primary particles into the electrolyte solution increasing and a cycle characteristic deteriorating. On the other hand, when the average particle size exceeds 10 μm, there is a risk of a cycle characteristics deteriorating (see paragraph 49).

Claims 10-18 are rejected under 35 U.S.C. 103 as being unpatentable over Yanagihara ‘444 as applied to claim 1 above, and further in view of Pratt et al. (hereinafter “Pratt”) (U.S. Pub. No. 2016/0028114A1).
Regarding claims 10, 12, 13 and 18, Yanagihara ‘444 is silent as to a cathode comprising a cathode electrolyte and an electrolyte salt.
Pratt teaches an electrochemical cell having a negative electrode assembly and a positive electrode assembly with an ionically conductive separator in between (see paragraph 50).  The positive electrode assembly contains at least a positive electrode active material and a positive electrode electrolyte. A current collector may also be provided as part of the positive electrode assembly (see paragraph 57).  The positive electrode electrolyte may comprise a polymer electrolyte, and may further include a metal salt (see paragraphs 48 and 59).  The metal salt in the cathode is typically identical to a metal salt in the separator, and may thus include a lithium salt (see paragraphs 87 and 89).  An electrolyte included in the ionically conductive separator can be the same as the positive electrode electrolyte (see paragraph 78).  It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have utilized the positive electrode active material of Yanagihara ‘444 in the positive electrode assembly of Pratt because the selection of a known material, which is based upon its suitability for the intended use, is within the ambit of one of In re Leshin, 125 USPQ 416 (CCPA 1960) (see MPEP § 2144.07).
Regarding claims 11, 15 and 16, Pratt teaches that suitable positive electrode electrolyte polymers include polyether, polyamine, polyacrylonitrile, linear copolymers containing ethers or amines, ethylene carbonate, and polysiloxanes grafted with small molecules or oligomers that include polyethers and/or alkyl carbonates (see paragraph 91).
Regarding claim 14, Pratt teaches that the negative electrode assembly comprises a negative electrode active material, wherein the negative electrode active material may include graphite, lithium metal, or lithium alloys (see paragraphs 50 and 56).
Regarding claim 17, Pratt teaches that the separator electrolyte may be a solid electrolyte (see paragraph 78).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to STEPHAN J ESSEX whose telephone number is (571)270-7866.  The examiner can normally be reached on Monday - Friday, 8:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/STEPHAN J ESSEX/Primary Examiner, Art Unit 1727